Exhibit 10.1

 

LOGO [g56656logo01.jpg]         

August 28, 2008

Jean F.H.P. Mandeville

Chief Financial Officer

Global Crossing Limited

200 Park Avenue

Florham Park, NJ 07932

Dear Jean:

On May 19, 2008, you indicated your decision to resign from your employment with
Global Crossing Limited and its subsidiaries (together, “Global Crossing”) in
connection with the relocation of your family to Belgium. This is to confirm
that we have agreed to postpone the effective date of your resignation until
September 30, 2008 (the “Effective Date”). This letter memorializes the terms of
your continued employment until the Effective Date.

Prior to the Effective Date, all the current terms of your employment (including
title, salary, reporting relationship, governing law and jurisdiction, etc.)
will remain unchanged, except as follows:

 

  •  

You may, in your discretion, make Belgium your principal place of residence, so
long as you use reasonable efforts to make yourself available in the U.S. or
elsewhere to the extent necessary for the performance of your duties.

 

  •  

While you are resident in Belgium, Global Crossing will cease all tax- and
benefits-related withholdings from your paychecks, other than U.S. social
security tax withholding. Global Crossing will provide you with the information
you require to file a Belgian income tax return for 2008. Although it is our
understanding that the amount of your U.S. social security tax withholdings will
not constitute taxable income under Belgium law, we recommend that you consult
with a Belgian tax professional for definitive advice regarding such treatment.

 

  •  

Global Crossing will make arrangements for private medical health insurance
coverage in Belgium for you and your family through the Effective Date.

 

  •  

You will receive a special one-time cash bonus in the amount of $55,000, payable
promptly after the date hereof.



--------------------------------------------------------------------------------

  •  

Unless your employment is terminated prior to the Effective Date by Global
Crossing for “Cause” or by you without “Good Reason” (as such quoted terms are
defined in the Global Crossing Limited Key Management Protection Plan), you will
receive a payment in an amount equal to 75% of the 2008 annual bonus that you
would have been entitled to receive had your employment continued on the current
terms through the date on which the 2008 bonus is paid to other Global Crossing
senior executives (the “Bonus Payment Date”). Such payment shall be made on or
about the Bonus Payment Date and shall be in such form (currently expected to be
unrestricted shares of Global Crossing Limited common stock) as shall be used to
make 2008 bonus payments to other senior executives.

By countersigning below, you hereby acknowledge and agree that you are
voluntarily terminating your employment from Global Crossing effective on the
Effective Date and that you release and discharge Global Crossing, its
affiliates and shareholders and their successors and assigns, as well as all
officers, directors, agents and employees of all of the foregoing (collectively,
“Releasees”), from any and all claims and liabilities of any kind or nature
whatsoever, which you or your agents, executors, heirs, or assigns may have at
the time of and after giving effect to your termination of employment, whether
known or unknown. This release includes, but is not limited to, the following:
any action or cause of action asserted or which could have been asserted under
the Age Discrimination in Employment Act of 1967, as amended, Title VII of the
Civil Rights Act of 1964, all state statutes related to discrimination, the
Employee Retirement Income Security Act or the Americans With Disabilities Act;
claims for wrongful discharge, unjust dismissal, or constructive discharge,
including any claim for benefits under the Global Crossing Limited Key
Management Protection Plan; claims for breach of any alleged oral, written or
implied contract of employment; claims for salary or severance payments provided
by the law of any applicable jurisdiction; claims for benefits (other than a
claim that Global Crossing or Global Crossing’s pension or other retirement plan
has failed to pay the benefits indicated in any benefit projection or benefit
statement given to you nearest in time to the Effective Date, provided that you
shall not be entitled to receive a benefit not otherwise provided by such
pension or other retirement plan); claims for attorney’s fees; and any other
claims under any federal, state, local or foreign statute, law, rule or
regulation related to employment or benefit matters. Without limiting the
effectiveness of the foregoing, you agree that your right to receive any payment
or benefit under this letter is conditioned on your executing any instrument
reasonably requested by Global Crossing to carry out the intent and purpose of
the above.

Notwithstanding anything to the contrary set forth herein, it is expressly
acknowledged and agreed that you are not hereby releasing:

 

  •  

Any rights to indemnification from Global Crossing in accordance with the
articles of incorporation, bye-laws or other constituent documents of Global
Crossing Limited and/or any subsidiary thereof, to the extent (i) such
indemnification is permitted by applicable law and (ii) such rights relate to



--------------------------------------------------------------------------------

actions, suits, or proceedings brought against you by third parties based
actions taken, or failed to be taken, by you in your capacity as an officer,
director, member of a board-appointed committee, or employee of any such entity;
and

 

  •  

on Any rights you may have against the insurers under the directors’ and
officers’ liability insurance policies maintained by Global Crossing from time
to time; provided that Global Crossing makes no representation or warranty as to
the availability or adequacy of any such insurance or the willingness or ability
of the insurers to make payments thereon.

It is specifically acknowledged and agreed that the foregoing exceptions do not
create any rights in your favor but rather preserve certain of your rights to
the extent that such rights already exist, have not been waived, and have not
otherwise been extinguished.

If the foregoing correctly sets forth our mutual understanding, please
countersign where indicated below. And thank you, once again, for agreeing to
stay with Global Crossing for this transition period.

 

Yours truly,

/s/    Neil Barua

Neil Barua Chief Administrative Officer

 

AGREED AND ACCEPTED:

/s/    Jean F.H.P. Mandeville

Jean F.H.P. Mandeville